             Case 3:21-cv-00089-MMD-WGC Document 8 Filed 02/18/21 Page 1 of 1



1

2

3

4
                                UNITED STATES DISTRICT COURT
5

6                                        DISTRICT OF NEVADA

7    GENE ANTHONY HARRY ALLEN,                          Case No.: 2:21-cv-00262-RFB-VCF
8                           Plaintiff,                  ORDER
9       v.
10
     THE STATE OF NEVADA, et al.,
11
                           Defendants.
12
             Upon a review of the record, this case was inadvertently opened and assigned to the
13

14   undersigned district judge and magistrate judge.

15           IT IS THEREFORE ORDERED that the Clerk of Court shall reassign and close this case.
16
             DATED: February 18, 2021.
17

18

19
                                                         RICHARD F. BOULWARE, II
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
